DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
	The information disclosure statements filed July 11, 2019, have been received and complies with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609. Accordingly, the information disclosure statement(s) are being considered by the examiner, and initial copied is attached herewith.
Claim Status

This office action is in response to the amendment and remarks submitted 03/22/2021.

Claim 1-2, 5-10 and 14 has been amended; support for the independent claim 1 is found in claims 3 and 4 and page 3 (par. 4) and page 4.of the instant  application. Support for independent claim 10 can be found on page 4 of the instant application.

Claims 3, 4, and 11 have been cancelled.

Claims 17 and 18 have been added, support can be found in FIGS 3 and 4.

Claims 1-2, 5-10, 12-18 are currently pending.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 5, 6, 10, 12, 13, and 15-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al.(US 20120183840 A1)  hereinafter Lee.

	As to claim 1, Lee discloses a battery module [abstract], comprising: a battery cell stack including a plurality of battery cells [abstract] 

    PNG
    media_image1.png
    330
    487
    media_image1.png
    Greyscale
each having at least one electrode lead extending outwardly from the respective battery cell along an extension direction (Referring to FIG. 3, cathode terminals 110a and 110b and anode terminals 120a and 120b [0054]),  


			
							
						(Lee FIG. 3)

the plurality of battery cells being stacked on one another along a stacking direction transverse to the extension direction [FIG. 8]; 

    PNG
    media_image2.png
    311
    556
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    311
    409
    media_image3.png
    Greyscale

		(Lee FIG. 8)					(Lee FIG. 9 bus bar 500)
a first interconnect board (ICB) cover having at least one first bus bar to which at least one first electrode lead connection that is bent is coupled, (cell units 310, 320 . . . are connected to each other via bus bars 500 [0070, FIG. 8] and where bus bar 500 serves as the interconnect board for multiple electrodes.)

the at least one first electrode lead connection comprising an electrode lead of any first one of the plurality of battery cells connected to an electrode lead of a second battery cell adjacent to the first battery cell [0071-0072, FIG. 8], 

the first ICB cover being arranged such that the at least one first bus bar is positioned at a first location spaced apart from the battery cell stack by a first distance in the extension direction;
 and a second interconnect board (ICB) cover having at least one second bus bar to which at least one second electrode lead connection that is bent is coupled, 
the at least one second electrode lead connection comprising an electrode lead of any third one of the plurality of battery cells connected to an electrode lead of a fourth battery cell adjacent to the third battery cell, 
 the first distance is smaller than the second distance. (connection between the cell units 300 and 301 is achieved by bending one end of an anode terminal 120 (corresponding to the electrode terminal 120b of the second battery cell) of the first cell unit 300 and one end of a cathode terminal 130 (corresponding to an electrode terminal 130a of a third battery cell) of the second cell unit 301 [0067]).

    PNG
    media_image4.png
    557
    691
    media_image4.png
    Greyscale

(Lee Figure 8 annotated)
	As to claim 2, the rejection of claim 1 is incorporated, Lee discloses the first ICB cover includes a plurality of first bus bars disposed along a first plane spaced apart from the battery cell stack by the first distance in the extension direction, and wherein the 

    PNG
    media_image5.png
    509
    626
    media_image5.png
    Greyscale

(Lee FIG. 12 annotated)
	
	As to claim 5, the rejection of claim 2 is incorporated, Lee discloses a plurality of the first electrode lead connections each coupled to a respective one of the first bus bars of the first ICB cover and a plurality of the second electrode lead connections each coupled to a respective one of the second bus bars of the second ICB cover, and wherein the first bus bars and the second bus bars alternate with one another along the stacking direction. [FIG. 8]

    PNG
    media_image6.png
    348
    537
    media_image6.png
    Greyscale

(Lee FIG. 8 annotated)

	As to claim 6, the rejection of claim 5 is incorporated, Lee discloses the plurality of first electrode lead connections are bent without contacting the plurality of second electrode lead connections. (The first and second electrode leads exist on the opposite side of battery cells 310, 320 of battery module 400b being bent to contact bus bar 500, FIG. 8)
As to claim 10, Lee discloses a method for manufacturing a battery module (improving manufacturing process efficiency of the battery module [0075]).
(a) providing a plurality of battery cells each having at least one electrode leads lead extending outwardly from the respective battery cell along an extension direction, and stacking the plurality of battery cells on one another along a stacking direction transverse to the extension direction (FIG. 3); 

 the at least one first electrode lead connection comprising an electrode lead of any first one of the plurality of battery cells connected to an electrode lead of a second battery cell adjacent to the first battery cell (FIG. 8); and 
(c) bending at least one second electrode lead connection, and coupling the at least one second electrode lead connection to at least one second bus bar of a second interconnect board (ICB) cover (bus bar 500 FIG. 8), the at least one second bus bar being positioned at a second location spaced apart from the battery cell stack by a second distance in the extension direction (bus bar 500 FIG. 8), 
the at least one second electrode lead connection comprising an electrode lead of any third one of the plurality of battery cells connected to an electrode lead of a fourth battery cell adjacent to the third battery cell, (connection between the cell units 300 and 301 is achieved by bending one end of an anode terminal 120 (corresponding to the electrode terminal 120b of the second battery cell) of the first cell unit 300 and one end of a cathode terminal 130 (corresponding to an electrode terminal 130a of a third battery cell) of the second cell unit 301 [0067]).
wherein the first and second ICB covers are arranged with respect to the battery cell stack such that the first distance is smaller than the second distance (FIG. 8).

    PNG
    media_image4.png
    557
    691
    media_image4.png
    Greyscale

(Lee FIG. 8 annotated)
	As to claim 12, the rejection of claim 10 is incorporated, Lee discloses In the structure shown in FIG. 8, the anode terminal 120'b of the first cell unit 310 is welded to the bottom of the middle series welding part 510 (of bus bar 500), and the cathode terminal 130'a of the second cell unit 320 is inserted through the opening 530 (of bus bar 500) and is then welded to the top of the middle series welding part 510 [0074]. Where FIG. 8 illustrates the necessity of bending 120’b and 130’a prior to welding.

	As to claim 13, the rejection of claim 12 is incorporated, Lee discloses bending the plurality of first electrode lead connections without contacting the plurality of second electrode lead connections (The bending of a polarity first and second electrode leads 

    PNG
    media_image6.png
    348
    537
    media_image6.png
    Greyscale

(Lee FIG. 8 annotated)
	As to claim 15, the rejection of claim 1 is incorporated, Lee discloses a battery module including electrode terminals and bus bars configured in various shapes is provided, and internal resistance of the battery pack is minimized [0016].

	As to claim 16, the rejection of claim 1 is incorporated, Lee discloses The middle or large-sized battery system according to the present invention is preferably used in electric vehicles [0040].

	As to claim 17 and 18, the rejection of claim 1 is incorporated, Lee discloses at least one first electrode lead connection is coupled to an outer face of the at least one first bus bar, the outer face of the at least one first bus bar facing away from the battery 
	Where the first and second terminals on opposite sides of the battery cell are coupled to separate bus bar 500, welded on top of the middle series welding part 510 [0074], facing away from the battery cell stack in the extension direction.

    PNG
    media_image7.png
    643
    1240
    media_image7.png
    Greyscale


(Lee FIGS. 8 and 10 modified and annotated)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 7, 8, 9 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al.(US 20120183840 A1)  hereinafter Lee in view of Chen et al. (US 2017/0125775A1) hereinafter Chen.
	
	As to claim 7, the rejection of claim 6 is incorporated, Lee discloses a battery module but is silent on each of the first and second electrode lead connections has a first bent portion bent from a linear portion of the respective electrode lead and a second bent portion bent at a region extending from the first bent portion.
	Chen disclose a battery module [0016] and further teaches a first and second electrode lead connection having a linear portion with a first and second bend. [0027, FIG. 3]. Referring to FIG. 3 the individual cell tabs (70) [0027] have first bend after the edge guides (30) and a second bend where the cell tab end portions (72) connect to the bus bar (60) seated on interconnect board (40). The method provides improved electrical contact and strength using ultrasonic vibrations without the need for a solder or a backstop to join the thin sheet battery tabs and heavy gauge conductor, or bus bar, together [0019]
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lee to incorporate the electrode geometry of Chen to improve electrical contact and strength.

	



    PNG
    media_image8.png
    594
    817
    media_image8.png
    Greyscale

(Chen FIG. 3 annotated)

	As to claim 8 and 9, the rejection of claim 7 is incorporated, Lee discloses a battery module but the first bent portion of each of the first electrode lead connections are bent to have different angles or different shapes than the first bent portion of each of the second electrode lead connections are bent to have. 
	Chen disclose a battery module and further teaches FIG. 3 illustrates that the first portion bend extending from a linear portion of the respective electrode lead and the second portion bend extending from the first bent portion, forming different shapes as the first portion opens upward and the second portion opens downward. FIG. 3 also illustrates the bends are in opposite directions. The method provides improved electrical contact and strength using ultrasonic vibrations without the need for a solder or a 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lee to incorporate the electrode geometry of Chen to improve electrical contact and strength.


    PNG
    media_image9.png
    658
    1062
    media_image9.png
    Greyscale

(Chen FIG. 3 annotated)
	



	
claim 14, the rejection of claim 13 is incorporated, Lee discloses battery module but I silent on each electrode lead having multiple bent portions extending from a mutual linear portion.
	Chen discloses a battery module and further teaches Chen disclose a battery module and further teaches FIG. 3 illustrates that the first portion bend extending from a linear portion of the respective electrode lead and the second portion bend extending from the first bent portion, forming different shapes as the first portion opens upward and the second portion opens downward. FIG. 3 also illustrates the bends are in opposite directions. The method provides improved electrical contact and strength using ultrasonic vibrations without the need for a solder or a backstop to join the thin sheet battery tabs and heavy gauge conductor, or bus bar, together [0019]
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lee to incorporate the electrode geometry of Chen to improve electrical contact and strength.


    PNG
    media_image9.png
    658
    1062
    media_image9.png
    Greyscale

(Chen FIG. 3 annotated)

Response to Arguments
Applicant’s arguments filed 03/22/2021with respect to claim 1 and 10 have been fully considered but they are not persuasive.
Applicant’s arguments with respect to claims 1-18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the 
Conclusion
 Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
	 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARTHOLOMEW A HORNSBY whose telephone number is (313)446-6637.  The examiner can normally be reached on 7:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/B.A.H./Examiner, Art Unit 1728                                                                                                                                                                                                        




/Maria Laios/Primary Examiner, Art Unit 1727